 



Exhibit 10.7
Exhibit E
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
RESTRICTED SHARE UNIT AGREEMENT
     THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of
July 1, 2007 is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED a Delaware corporation (the “Company”), and Dinesh Paliwal
(“Grantee”).
WITNESSETH:
     A. Grantee is an employee of the Company or a Subsidiary of the Company;
and
     B. The execution of this Agreement in the form hereof has been authorized
by the Compensation and Option Committee of the Board (the “Committee”);
     NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1.   Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee, 32,291 Restricted Share Units, (the “Grant”). Each
Restricted Share Unit shall represent the right to receive one share of the
Company’s common stock, par value $0.01 per share (“Common Stock”).

2.   Inducement Grant. The Restricted Share Units covered by this Grant are
granted as an inducement grant, not under any stock incentive plan adopted by
the Company. Notwithstanding, this Agreement shall be construed as if such
Restricted Share Units had been granted under the Company’s 2002 Stock Option
and Incentive Plan (the “Plan”) in accordance and consistent with, and subject
to, the provisions of the Plan (the provisions of which are incorporated herein
by reference) and, except as otherwise expressly set forth herein, except for
limitations therein that are inconsistent with this Grant. Capitalized terms
used herein but not defined shall have the meanings assigned to those terms in
the Plan.

3.   Date of Grant. The effective date of the grant of the Restricted Share
Units is July 1, 2007.

4.   Restrictions on Transfer of Restricted Share Units. Neither the Restricted
Share Units granted hereby nor any interest therein shall be transferable other
than by will or the laws of descent and distribution.

 



--------------------------------------------------------------------------------



 



5. Vesting of Restricted Share Units.

  (a)   The Restricted Share Units shall become nonforfeitable on March 1, 2008
(the “Vesting Date”) unless earlier forfeited in accordance with Section 6.

  (b)   Notwithstanding the provisions of Section 5(a) above, all Restricted
Share Units shall become immediately nonforfeitable upon the occurrence of a
Change in Control (as defined below). A “Change in Control” means the
occurrence, before this Agreement terminates, of any of the following events:

  (i)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Voting Shares”); provided,
however, that for purposes of this Section 5(b)(i), the following acquisitions
shall not constitute a Change in Control: (A) any issuance of Voting Shares
directly from the Company that is approved by the Incumbent Board (as defined in
Section 5(b)(ii) below), (B) any acquisition by the Company or a Subsidiary of
Voting Shares, (C) any acquisition of Voting Shares by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary or
(D) any acquisition of Voting Shares by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 5(b)(iii)
below;

  (ii)   individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then constituting
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

  (iii)   consummation of a reorganization, merger or consolidation, a sale or
other disposition of all or substantially all of the assets of the Company or
other transaction (each, a “Business Combination”), unless, in each case,
immediately following the Business Combination, (A) all or substantially

2



--------------------------------------------------------------------------------



 



      all of the individuals and entities who were the beneficial owners of
Voting Shares immediately prior to the Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Shares of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, 25% or more of the combined voting power of the
then outstanding Voting Shares of the entity resulting from the Business
Combination and (C) at least a majority of the members of the board of directors
of the entity resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for the Business Combination; or

  (iv)   approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 5(b)(iii) hereof.

  (v)   Notwithstanding anything in the foregoing to the contrary, the
consummation of the Agreement and Plan of Merger among KHI Parent Inc., KHI
Merger Sub Inc. and Harman International Industries, Incorporated, dated as of
April 26, 2007, shall not constitute a Change in Control for purposes of this
Agreement.

6. Forfeiture of Restricted Share Units.

  (a)   Except as otherwise described in this Section 6, any of the Restricted
Share Units that remain forfeitable in accordance with Section 5 hereof shall be
forfeited if Grantee ceases for any reason to be employed by the Company or a
Subsidiary at any time prior to such shares becoming nonforfeitable in
accordance with Section 5 hereof, unless the Committee determines to provide
otherwise at the time of the cessation of the Grantee’s employment; provided,
however, that such amounts shall become fully nonforfeitable if the Grantee’s
employment terminates on account of his death or Disability, of if his
employment is terminated by the Company without Cause or by the Grantee for Good
Reason (each term as defined in the Letter Agreement). For the purposes of this
Agreement, the Grantee’s employment with the Company or a Subsidiary shall not
be deemed to have been interrupted, and Grantee shall not be deemed to have
ceased to be an employee of the Company or a Subsidiary, by reason of (i) the
transfer of Grantee’s employment among the Company and its Subsidiaries, (ii) an
approved leave of absence of not more than 90 days, or (iii) the period of any
leave of absence required to be granted by the Company under any law, rule,

3



--------------------------------------------------------------------------------



 



      regulation or contract applicable to Grantee’s employment with the Company
or any Subsidiary.

  (b)   Any of the Restricted Share Units that remain forfeitable in accordance
with Section 5 shall be forfeited on the date that the Committee determines that
such Restricted Share Units shall be forfeited under the circumstances described
in Section 17(g) of the Plan.

7.   Payment of Restricted Share Units. On March 1, 2008, the Grantee shall be
paid in cash an amount equal to the greater of (A) the fair market value of the
value of the Common Stock underlying such Restricted Share Units (with such fair
market value determined in accordance with the definition under the Plan, or if
the Company is not then publicly traded, based on the enterprise value with no
discounts) and (B) $3,875,000, subject to withholding as provided in Section 9.
 
8.   Dividend, Voting and Other Rights. The Grantee shall have no rights of
ownership in the Restricted Share Units and shall have no voting rights with
respect to such Restricted Share Units. From and after the Date of Grant and
until the Grantee is paid pursuant to Section 7, the Company shall pay to the
Grantee, whenever a normal cash dividend is paid on shares of Common Stock, an
amount of cash equal to the product of the per-share amount of the dividend paid
times the number of such Restricted Share Units.
 
9.   Withholding. The cash paid to Grantee pursuant to Section 7 above shall be
reduced by any required tax withholding or other required governmental
deduction.
 
10.   Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock or other securities pursuant to
this Agreement if the issuance thereof would, in the reasonable opinion of the
Company, result in a violation of any such law.
 
11.   Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Internal Revenue Code (the “Code”), so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to Grantee.
This Agreement and the Plan shall be administered in a manner consistent with
this intent, and any provision that would cause the Agreement or the Plan to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Grantee).
 
12.   Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled.
 
13.   Relation to Plan. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.

4



--------------------------------------------------------------------------------



 



14.   Employment Rights. This Agreement shall not confer on Grantee any right
with respect to the continuance of employment or other services with the Company
or any Subsidiary. No provision of this Agreement shall limit in any way
whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Grantee at any time.

15.   Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

         
 
  If to the Company, at:   1101 Pennsylvania Avenue, N.W.
 
      Suite 1010
 
      Washington, D.C. 20004
 
      Attention: Vice President-Financial Operations
 
       
 
  If to Grantee, at:   Grantee’s address provided by Grantee on the last page
hereof

    Either the Company or Grantee may change the above designated address by
written notice to the other specifying such new address.       16.  
Interpretation. The interpretation and construction of this Agreement by the
Committee shall be final and conclusive; provided, however, that the definitions
of Cause, Good Reason and Disability and any other provision covered in the
Letter Agreement or the Severance Agreement between the Company and the Grantee
dated as of May 8, 2007 (the “Severance Agreement”) shall be interpreted in the
manner set forth in the Letter Agreement or the Severance Agreement, as
applicable. No member of the Committee shall be liable for any such action or
determination made in good faith.

17.   Amendment in Writing. This Agreement may be amended as provided in the
Plan; provided, however, that all such amendments shall be in writing.

18.   Integration. This Agreement, the Letter Agreement and the Severance
Agreement embody the entire agreement and understanding of the Company and
Grantee and supersede any prior understandings or agreements, whether written or
oral, with respect to the Restricted Share Units.

19.   Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.

20.   Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.

5



--------------------------------------------------------------------------------



 



21.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

              HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

     The undersigned Grantee acknowledges receipt of an executed original of
this Agreement and accepts the Restricted Share Units subject to the terms and
conditions hereinabove set forth.

             
Date:
           
 
           
 
          Grantee

7